DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.

Response to Arguments
The amendment filed March 4, 2022 has been entered with the RCE filed April 8, 2022. Claim 1 has been amended. Claim 2 has been canceled. The remaining claims are in previously presented form. Claims 1 and 3-19 are therefore currently pending.
The applicant’s arguments in the Remarks filed March 4, 2022 have been fully considered. The applicant notes that in the last Detailed Action, which was the Final Rejection dated December 8, 2021, the examiner indicated claims 2-5 and claims 7-15 were allowable if rolled up into the independent claim. The applicant further states that claim 2 has therefore been rolled up into claim 1, which is why claim 2 is now canceled. The examiner is persuaded that claim 1 is now allowable. For more reasons for that, see the Allowable Subject Matter section below. 
The applicant also notes in the Remarks under the heading “Rejections under 35 U.S.C. §112,” that claims 1-19 were rejected for failing to satisfy the written description requirement. The applicant therefore amended claim 1 and points to the published specification of the present application (Barth et al. US2021/0291818 A1), paragraphs 0065-0066 and 0045, for written description for the amended claim 1. The amendment now says that the center of gravity is “determined” for the vehicle-trailer combination. This has written description in paragraphs 0065-0066. Furthermore, how to determine a center of gravity is known to a person of ordinary skill in the art. Therefore, the written description rejection for this is withdrawn. The examiner is also persuaded by the citation of paragraph 0045 of the present specification in relation to the written description rejection related to the phrase “wherein the total acceleration is the vectorial sum of a longitudinal and lateral acceleration of the vehicle-trailer combination”. Paragraph 0045 teaches a system that “monitors…the driving dynamics of the commercial vehicle-trailer combination”. Furthermore, paragraph 0013 teaches that the driving dynamics include longitudinal and lateral accelerations of the vehicle-trailer combination. Therefore the examiner withdraws this part of the written description rejection as well. Therefore, the entire written description rejection is withdrawn based on amendment and argument. 

Allowable Subject Matter
Claims 1 and 3-19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is the only independent claim in the pending claims and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
Claim 1 recites in part: 
wherein the desired vehicle deceleration during the evasive maneuver is selected such that the vehicle-trailer rear side comes to a standstill after achieving the evasion distance.
The “evasion distance” referred to here relates to distance DA as stated in paragraph 0050 of the specification and seen in Fig. 1 and Fig. 2a. Since claim 1 specifies that the “evasion trajectory” takes the vehicle-trailer combination “from a starting traffic lane to a target traffic lane” this means that DA can be found in Fig. 2a of the published application, since Fig. 2a features an evasion trajectory involving a lane change. As can be seen in Fig. 2a, the distance DA is set such that the vehicle-trailer combination pulls ahead of the obstacle. The fact that the vehicle stops after the “rear side” achieves a desired distance refers to the fact that in the vehicle-trailer combination pulls ahead of the obstacle to the point that other vehicles located behind the vehicle-trailer can get around the obstacle 200 as well. In other words, the vehicle-trailer combination provides space for other vehicles to change lanes drive around the stalled vehicle 200, and then change lanes back into the initial lane, without getting blocked by the vehicle-trailer combination, which is stopped. In other words, even though the vehicle-trailer combination stops, it stops in such a way as to provide room for vehicles to pass; it doesn’t block two lanes, in combination with the stalled vehicle 200. This is unique in the cited prior art. Claim 1 is allowable for at least this reason.
Close prior art and the reasons they are different from claim 1 of the present application include:
Moschuk et al. (US2012/0101701 A1). Moshchuk teaches that vehicle will either brake, as in Fig. 1, or steer away from an obstacle, as in Fig. 2. Yet Moschuk does not teach a vehicle system wherein the desired vehicle deceleration during the evasive maneuver is selected such that the vehicle-trailer rear side comes to a standstill after achieving the evasion distance.
Dobler et al. (US2004/0181338 A1) teaches braking and turning but does not explicitly state that the vehicle-trailer will come to a complete stop. Nor does Dobler teach a vehicle system wherein the desired vehicle deceleration during the evasive maneuver is selected such that the vehicle-trailer rear side comes to a standstill after achieving the evasion distance.
Knoop et al. (EP1409310 B1) teaches something similar to Moshchuk. However, steering away from an obstacle and then stopping is uncommon, if not unknown. If one misses the obstacle why not keep driving? Furthermore, Knoop does not teach a vehicle system wherein the desired vehicle deceleration during the evasive maneuver is selected such that the vehicle-trailer rear side comes to a standstill after achieving the evasion distance.
Chiu et al. (US2015/0165850 A1) teaches tractor-trailer jackknife prevention, but does not teach stopping at a distance DA which is long enough to leave space for other vehicles to pass. 
Czaja et al. (U.S. Pat. No. 10,661,769 B2) teaches trailer tipping prevention but does not teach stopping at a distance DA which is long enough to leave space for other vehicles to pass.
Meyer et al. (US 2015/0360687 A1) teaches that a vehicle-tractor combination will stop before an obstacle, but not the that the stopping distance relates to the “rear side” of the trailer. Therefore, Meyer does not teach a vehicle system wherein the desired vehicle deceleration during the evasive maneuver is selected such that the vehicle-trailer rear side comes to a standstill after achieving the evasion distance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665